PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/222,166
Filing Date: 17 Dec 2018
Appellant(s): Kempinger et al.



__________________
David R. Josephs, Barlow, Josephs, & Holmes, LTD.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 16, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicants admitted prior art (AAPA).

(2) Response to Argument

It should be noted the argument present in section 4.2 directed towards the drawings, the drawings were entered in the advisory action dated 10/13/2021 and were withdrawn with the submission of figure 2 on 09/20/2021. For purposes of clarity, drawing objections are not appealable and should be handled through petition.
In a brief summary, Applicants arguments starting on page 3 are directed towards what qualifies as a press-fit and the interpretation of the drawings in support of what details are shown. 

Definitions of Press-fit:
“An interference fit, also known as a press fit or friction fit is a fastening between two parts which is achieved by friction after the parts are pushed together, rather than by any other means of fastening.”
“Formulas exist [2] to compute allowance that will result in various strengths of fit such as loose fit, light interference fit, and interference fit.
- Wikipedia.com
“Interference fits are those for which, prior to assembly, the inside component is larger than the outside component. There is some deformation of the components after assembly, and a pressure exists at the mating surfaces.”
- Peter R.N. Childs, in Mechanical Design Engineering Handbook, 2014
In the broadest of terms for a press fit to one of ordinary skill in the art is a joint that imparts a friction force to the mating surface causing some level of resistance. The flange of element 1 and element 3 are drawn in a way that the two flanges share the same line (there is no gap depicted, not to be confused with the groove for the O-ring) indicating that the two flanges are imparting a friction force on each other.



Interpretation of the Drawings:
In view of MPEP, section 2125, “Drawings as Prior Art [R-10.2019]”, Figure 2 anticipates the invention because the drawing clearly shows the structure which is claimed, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. 
The depiction of figure 1 and figure 2 (prior art) are essentially the same except for the elimination of element 61. In view of appellant’s arguments and specification the depiction of the supposed “loosely fit seal” in figure 2 and press fit seal of figure 1 are the same in regards to the flange of support (1), flange of inner housing (3) and O-ring element 10.  For purpose of arguments presented below, support 1 is mounted to inner housing (3) and outer housing (4) at two different locations in both figure 1 and 2. Between inner housing (3) and outer housing (4) is element 5 which is a flexible connecting strut. The purpose of connecting strut (5) is to allow “no relative displacement between the support element 1 and the inner housing 3 is possible” – par. 25. 

“In the region of the press fit 6, as a rule, no relative displacement between the support element 1 and the inner housing 3 is possible. However, radially above the press fit 6, a relative displacement between the support element 1 and the inner housing 3 is possible, because the connecting strut 5 has the corresponding elasticity. Radially below the press fit 6, a relative displacement between the inner housing 3 and the shaft 2 is likewise possible, because the shaft seal 11, 12 can be shifted axially to a certain extent with respect to the shaft 2.”
	Paragraph 12 discusses the effects of thermal expansion:
“Preferably, the connecting means, in particular, the at least one connecting strut, is so elastic that the inner housing and the outer housing can undergo different thermal expansions. During operation, the outer housing is usually exposed to high temperatures, which are markedly increased in comparison to the oil-carrying interior chamber in the inner housing. The thereby resulting temperature difference causes differing expansion of the components. In order to additionally counter this expansion, it is possible for the connecting means, in particular the connecting strut, to be formed at least partially elastically, for example, by a relatively small wall thickness or through the utilization of a soft material.”

Although the cited paragraph are mainly directed to figure 1, the effects of thermal expansion experienced by the assembly will largely be same of the prior art in figure 2. Further supporting the position that a press-fit already exist at the flanges of element 1 and 3 in the prior art, figure 2.


Regarding the arguments presented in section 4.3:
The rejection of claims 1-11 and 13 are not based on speculation or unsupported assumptions; this will be shown in the response to each of appellants arguments. The specification provided by appellant was not ignored in any manner, the phrasing used in the specification does not convey or support appellants’ arguments.
On page 5 of the appeal brief, the argument of a loosely mounted seal, paragraph 2 describes that O-ring 10 is used to seal between support (1) and inner housing (3) and that O-ring (10) is the loosely mounted seal, since an O-ring is a type a seal. The Parker Handbook provides guidance to and/or evidences the knowledge one of ordinary skill in the art of designing seals 
“The rubber seal should be considered as essentially an incompressible, viscous fluid having a very high surface tension. Whether by mechanical pressure from the surrounding structure or by pressure transmitted through hydraulic fluid, this extremely viscous fluid is forced to flow within the gland to produce “zero clearance” or block to the flow of the less viscous fluid being sealed. The rubber absorbs the stack-up of tolerances of the unit and its internal memory maintains the sealed condition. Figure 1-4 illustrates the O-ring as installed, before the application of pressure. Note that the O-ring is mechanically squeezed out of round between the outer and inner members to close the fluid passage. The seal material under mechanical pressure extrudes into the microfine grooves of the gland. Figure 1-5 illustrates the application of fluid pressure on the O-ring. Note that the O-ring has been forced to flow up to, but not into, the narrow gap between the mating surfaces and in so doing, has gained greater area and force of sealing contact. Figure 1-6 shows the O-ring at its pressure limit with a small portion of the seal material entering the narrow gap between inner and outer members of the gland. Figure 1-7 illustrates the result of further increasing pressure and the resulting extrusion failure. The surface tension of the elastomer is no longer sufficient to resist flow and the material extrudes (flows) into the open passage or clearance gap.” – page 1-3, section 1.4

2.4.17 Joule Effect
“If a freely suspended rubber strip is loaded and stretched and subsequently heated, the strip will contract and lift the load. Conversely, an unloaded strip when heated expands to the Basic O-Ring Elastomers coefficient of expansion for that rubber. This phenomenon of contraction is termed the Joule effect and occurs only when heating a stretched rubber object. 
Example:
O-ring as radial shaft seal. The O-ring with an inner diameter smaller than the shaft is fitted under tension. The O-ring heats up due to friction and contracts. The result is increased friction and temperature. Failure of the O-ring is characterized by a hard, brittle O-ring surface. 
In practice an O-ring of larger inner diameter must therefore be selected. An inner diameter between 1% to 3% larger than the shaft is recommended and the outer diameter of the gland should ensure that the O-ring is compressed on the shaft surface. The width of the gland should be slightly less than the cross-section diameter. The O-ring always should be fitted into the bore and never on to the shaft. –page 2-18 – 2-19
Therefore, based on designs of an effective O-ring, the Loose mounted seal of AAPA appears to be describing that only the O-ring is loosely mounted and not the two shafts. 
Regarding the argument in view of paragraph 22 on page 5 of the appeal brief, the quoted section is misleading without context of the whole paragraph; see below.
“In relation to the axis of the shaft 2, the fastening of the outer housing 4 is situated at the support element 1 at a radially outer relative position by means of the bolt flange 7, the press fit 6 is situated at a radially middle relative position, and the second section 18 of the support element 1 for receiving the bearing 13 is situated at a radially inner relative position. In this way, the fabrication tolerances in the region of the flanges 16, 19 can turn out to be much higher than in the prior art, because the nominal dimensions have become smaller. More specifically, the press fit 61 of the prior art was replaced by the press fit 6 according to the invention, which is arranged radially further inward and thus has a smaller radius.” – para. 22 of Specification
Paragraph 22 as a whole discusses that the tolerances have been altered from AAPA and by setting a tighter tolerance a higher pressure force was achieved and therefore the press fit at element 61 was no longer needed. In line with the definition presented above in that the press fit can be computed that will result in various strengths of fit such as loose fit, light interference fit, and interference fit. Paragraph 22 has no support to indicate that there was not already a friction fit/press fit located at flanges of support (1) and inner housing (3).
Regarding the argument on page 6 “the Office elects to speculate as to the type of fit”, no speculation was made since there are plenty of details which support the conclusion. Note that the drawings of figure 1 and figure 2 are nearly identical, more importantly the depiction of the press fit between support (1) and inner housing (3) is the same in figure 1 as in the prior art figure 2. Although the argument is presented that there is not a press fit, the disclosure as a whole conveys that the drawings disclose and support some level of press-fit existing at the flange of support (1) and Inner Housing (3). Note that Outer housing 4 and Inner housing 3 are connected via a flexible connecting strut (5), since it is important for the flange of support (1) and Inner Housing (3) to maintain a tight seal during all the various movements caused by thermal expansion and different temperature zones. 
“During operation, the outer housing is usually exposed to high temperatures, which are markedly increased in comparison to the oil-carrying interior chamber in the inner housing. The thereby resulting temperature difference causes differing expansion of the components. 
– para. 12 of applicant’s specification.
As noted, the Parker Handbook discusses the importance of maintaining an O-ring compression with the shaft surface. Due to the thermal expansion that will be experienced by both the inner housing (3) and support (1) a range of deflection limited by less than the outer diameter of the O-ring to ensure that the O-ring stays compressed (section 2.4.17 of Parker).  The effects of thermal expansion have to be accounted for to maintain the sealing ability of O-ring (10), failure can occur from the two flanges of the support (1) and inner housing (3) becoming loose, a press-fit can mitigate this situation. For example, it is common practice to press-fit a bearing on the shaft since this will reduce the chance that a bearing’s fit will change on the shaft during operation. 
Regarding the argument “from a view of the drawings there must be a press fit”, in view of the discussion above defining a press fit and what the drawings in view of the disclosure reasonable convey, the flange of element 1 and 3 are making contact imparting so friction force and pressure force and figure 2 illustrates a compressed O-ring. Because there is contact between the two flanges, a press fit exists.

Regarding the remarks of “ignores the term “press-fit”, as a known term of art” at the bottom of page 6, definitions and cited art were provided in an advisory action to define the term. The definitions fully support the position held in the final office action.
Regarding the argument on the first paragraph of page 7 about paragraph 2 of the specification on term “loosely mounted” appears to be substantially similar argument presented on page 6, see discussion above for the examiners position. 
Regarding argument “There is further support in the specification…” on page 7, the cited section paragraph 6 of appellant’s specification merely states that elimination of the press-fit at the outer housing and the improvement of tolerances at the flange of element 1 and 3, the cited paragraph as a whole never indicates that a press-fit not occurring in the prior art. Notably, paragraph 6 essentially states the elimination of element 61 of the prior art essentially shifted the critical mating surface since the dimensional tolerance of the connecting struts (5) and outer housing (4) become less critical. 

	Regarding the argument “preventing a press fit in the first instance”, the argument conflicts with both the teachings of Parker Handbook and Appellant’s own proposed invention. The only concern with press-fitting two flanges with an O-ring is potentially cutting the O-ring during the assembly, however there are a variety of machining technics to mitigate the probability of cutting the O-ring such as lubrication, adjusting O-ring dimensions, heating or freezing parts or using a squeezer. 
 	Regarding the argument on page 8, “AAPA of Fig. 2 fails to explicity”, the inner housing and the support are centered and concentrically centered about support (1) by the inner housing (3) and outer housing (4), this can be clearly observed in figure 2. The ‘elimination’ of the centering of the outer housing (4) and support (1) as noted in paragraph 6 of the specification also 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAKEEM M ABDELLAOUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.